Citation Nr: 1434911	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  05-22 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, including as secondary to the service-connected residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1976 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the RO in Reno, Nevada, which, in pertinent part, denied service connection for a right knee disorder as secondary to the service-connected left-knee injury residuals.  The Board notes that service connection for a right knee disorder was previously denied in a rating decision dated May 1984, and that during the course of this appeal the Veteran was informed of the need to obtain new and material evidence.  While the RO, in the August 2003 rating decision, did address the Veteran's secondary service connection claim on the merits, the RO also stated in the decision that the evidence received, while new, was considered cumulative and was not material to her claim as it failed to show a positive link between her service and her right knee disability.  As such, the RO declined to reopen and consider service connection for a right knee disorder on a direct basis.  

During the pendency of this appeal the Veteran filed notices of disagreement (NOD) to the issues of entitlement to an initial compensable disability rating for right shoulder impingement syndrome, and entitlement to an increased disability rating in excess of 10 percent for residuals of left knee injury.  In a July 2005 substantive appeal, via VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that she only wished to pursue an appeal of service connection for a right knee disorder.  As the Veteran did not file a timely substantive appeal to the Board regarding the increased disability rating issues, the issues are not in appellate status, and are not before the Board.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to service connection for a right knee disorder, including as secondary to the service-connected residuals of left knee injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

A statement in support of claim received by VA in July 1984 indicates that the Veteran may have wanted to reopen the previously denied claim for service connection for bilateral shin splints.  It does not appear this issue was adjudicated by the AOJ; therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  A May 1984 rating decision denied service connection for a right knee disorder, finding that the evidence of record did not show that the then identified right-knee disabilities were related to service.  The Veteran did not file a timely NOD following the May 1984 rating decision and no new and material evidence was received during the one year appeal period.
      
2.  The new evidence received since the May 1984 rating decision relates to an unestablished fact of a currently diagnosed right-knee disability that is necessary to substantiate the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Evidence received since the May 1984 rating decision is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision, the Board reopens and remands the issue of service connection for a right knee disorder, including as secondary to the service connected residuals, left knee injury.  As such, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Reopening Service Connection for a Right Knee Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for a right knee disorder. 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In a March 1984 rating decision, the RO, in pertinent part, denied service connection for a right knee disorder.  The RO based the denial on a lack of evidence showing that the then current right-knee disabilities which had been diagnosed by a VA examiner at a March 1984 VA joint examination, namely, internal derangement and chronic sprain strain, were related to service.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the March 1984 rating decision denying service connection for a right knee disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a), (b), 20.302, 20.1103.

Since the March 1984 rating decision, VA has received numerous VA medical records which reflect that the Veteran has been diagnosed with degenerative joint disease (DJD) of the right knee.  The Veteran did not have a diagnosis of right-knee DJD at the time of the March 1984 rating decision, and as such, this represents evidence not previously submitted to agency decision makers and relates to an 

unestablished fact necessary to substantiate the claim; specifically, that the Veteran has a newly diagnosed right-knee disability which may be related to service.  The Board finds that the additional evidence is new and material to reopen service connection for a right knee disorder. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Veteran received a VA joint examination in July 2003.  The report reflects that the VA examiner noted that the Veteran's service treatment records contained notations of both right and left knee problems while in service.  A February 1976 service treatment record conveys that the Veteran fell and hurt her left, and possibly her right, leg while double-timing.  The Board notes that the VA examiner did not address a January 1978 service treatment record which noted that the Veteran reported being involved in a motor vehicle accident several years prior to service which resulted in broken bones in her right leg.

As to the issue of service connection for a right knee disorder, the VA examiner only rendered an opinion concerning whether the Veteran's right-knee DJD was related to the service-connected left knee disability.  No opinion was given as to whether the right-knee DJD was related to active service.  As such, the Board finds that a remand is necessary for a new VA knee/joint examination to assist in determining whether the Veteran is entitled to service connection for a right knee disability on a direct basis.  

Further, an opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board notes that the secondary service connection opinion given by the VA examiner in the report of the July 2003 VA joint examination provides little, if any, rational against which his determination that there is "no reason to believe that the right knee degeneration, which is about as expected for her age, is any worse because of her left knee," can be evaluated.  A new secondary service connection opinion, in addition to the direct service connection opinion, will be helpful to the Board in evaluating the issue on appeal.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment documentation associated with the record ends in January 2004.  As such, the AOJ should obtain the Veteran's VA treatment records for the period on and after January 2004.

Accordingly, the issue of entitlement to service connection for a right knee disorder, including as secondary to the service-connected residuals of left knee injury, is REMANDED for the following action:

1.  Associate with the record any identified VA clinical documentation pertaining to the treatment of the Veteran's right knee disabilities, not already of record, for the period on and after January 2004.

2.  Schedule the Veteran for the relevant VA examination in order to assist in determining the etiology of the Veteran's diagnosed right knee disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified right knee disability, including arthritis, had its onset during active service, including as due to the February 1976 in-service fall?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified right knee disability, including arthritis, was related to the Veteran's reported pre-service motor vehicle accident and was aggravated (worsened beyond normal progression) during active service?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left knee disability caused any identified right knee disability?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left knee disability aggravated (that is, permanently worsened in severity) any identified right knee disability?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified right-knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then readjudicate the Veteran's claim for service connection for a right knee disorder, including as secondary to the service-connected residuals of left knee injury.  If any benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


